Sheldon, J.
It seems plain to us that upon the evidence the jury were warranted in making the answers that they did to the first five of the questions submitted to them, and that they would have been warranted in finding upon the sixth question that both of the plaintiff’s statements were material inducements in determining the defendant to indorse and deliver the note to the plaintiff. Upon such findings the defendant would have been entitled to a verdict, if it were found also, as it might have been, that these statements of the plaintiff were false and fraudulent and that by means of them the plaintiff had intended to procure and had succeeded in procuring the defendant’s indorsement. Andrews v. Jackson, 168 Mass. 266. Whiting v. Price, 169 Mass. 576. Boles v. Merrill, 173 Mass. 491. Gurney v. Tenney, 197 Mass. 457. Ginn v. Almy, 212 Mass. 486, 504.
It follows that a verdict should not have been ordered for the plaintiff, and there must be a new trial.

Exceptions sustained.